Title: From James Madison to William Bradford, 23 August 1774
From: Madison, James
To: Bradford, William



Dear Sir,
Virginia August 23. 1774.

The receipt of your’s of the first inst. was peculiarly acceptable to me; the enjoyment of your Company at Philada. has so revived & increased my pristine Affection for you, that I found great pleasure in that token of you[r] Affectionate Kindness. And tho’ it is with the utmost chearfulness I emancipate you from the bondage of a punctual correspondence yet I find I cannot do without an occasional Line from you. As to myself I shall continue to write something or other as long as I perceive you have patience or time to read it.
I informed you in my last of the unhappy condition of our Frontiers from the irruption & cruelty of the savages; tho’ I still beleive it to be true in great measure yet it is suggested by some that the mischiefs have been grossly magnified & misrepresented; and that it is possible some may find their Interest in doing it. Lord Dunmore is now at Pittsburg intending to march shortly with 2 or 3000 men to the indian Towns and to extirpate those perfidious people intirely: But his Lordships intentions & expectations meet with the greatest derision from those versed in Indian affairs who affirm that he will find no body at the Towns but a few old squaws & superannuated warriors, & that the destruction of their Huts & properties will by no means recompense us for the charges of the expedition. Besides the absence of those troops will certainly embolden the enemy to range with less controul & greater havoc among the Frontier settlers. If these Apprehensions should be well-grounded it is probable his Lordship’s conduct will breed some altercations between him and this assembly who will certainly examine into the expediency & success of so expensive a project before they pay the men he has employed for it.
I have seen the instructions of your committee to your representatives & greately admire the wisdom of the advice & the elegance and cogency of the diction. In the latter especially they are vastly superior to what has been done by our convention. But do you not presume too much on the generosity & Justice of the crown, when you propose deffering all endeavours on our part till such important concessions & novel regulations are obtained; Would it not be advisable as soon as possible to begin our defence & to let its continuance or cessation depend on the success of a petition presented to his majesty. Delay on our part emboldens our adversaries and improves their schemes; whilst it abates the ardor of the Americans inspired with recent Injuries and affords opportunity to our secret enemies to disseminate discord & disunion. But I am mounting into the sphere of the general Congress to whose wisdom and Judgment all private opinions must give place. This Colony has appointed seven delegates to represent it on this grand occasion, most of them glowing patriots & men of Learning & penetration. It is however the opinion of some good Judges that one or two might be exchanged for the better. The Conduct of your Assembly in chusing galloway & Humphries seems to forbode difficulties and divisions which may be strengthened by the deputees from N.Y. It also seems to indicate a prevalency of selfish Quakers in your House which frustrate the generous designs & manly efforts of the real friends to American Fredom. I assure you I heartily repent of undertaking my Journey to the North when I did. If I had it to perform now, the opportunity of attending the Congress would be an infinite addition to the pleasures of it. I cannot help congratulating you on your happy situation in that respect. I comfort myself however under the privation of such an happiness with the hope that you will befriend me in sending a brief account of whatever is singular and important in their proceedings that can not be gathered from the public papers. Indeed I could wish their Debates were to be published which might greatly illuminate the minds of the thinking people among us and I would hope there would be sufficient abilities displayed in them to render us more respectable at Home.

With this I send a letter to Mr Ervin which I beg you will forward.
I am Dr Sir Your &c.
JM Jr.
